DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 7/12/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
Claim Status
Claims 1, 3-7, and 9 stand rejected. Claim 10 is withdrawn. Claims 2 and 8 are cancelled. Claim 11 is newly added. Claims 1, 3-7, and 9-11 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 7/12/2022, with respect to the rejection(s) of amended claim(s) 1-5, 8, and 9 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.
Additionally, in response to applicant's argument that “Modifying Li to arrive at the features of the instant claims would require modification of the principle of operation of Li because it would require a complete redesign of the device taught therein.” On Pg8Pr2, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant further argues the 103 rejection regarding Syron on Pg10-11. Specifically that “modifying Li to achieve this feature of the instant claims would require modification of principle of operation of Li because it would require a complete redesign of the device taught therein.” As indicated above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As indicated in the Final Rejection mailed on 3/31/2022, although Syron indicates a coiled structure towards the membrane, Syron further indicates that membranes utilizing the coiled feature have been shown to improve the mass transfer of the membrane. Thus, the entirety of the filtration medium of Li may utilize the pitch of Syron; since Syron suggests that the entirety of a membrane is coiled, while Li discloses an entire membrane structure.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL - Novel spacers for mass transfer enhancement in membrane separations; hereinafter “Li”) in view of Fritzmann et al. (NPL – Helically microstructured spacers improve mass transfer and fractionation selectivity in ultrafiltration; hereinafter “Fritzmann”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 1, 3-5, 7, and 9; Li discloses a water-treatment filter module, comprising: 
a membrane for filtering raw water (Li Fig. 8(3); abstract; introduction; feed spacers in between membrane modules); and 
a spacer providing a plurality of passages for passing raw water through the membrane (Li Fig. 8(3); Pg6 section 2.3; the spacers of the net formed has gaps between them), wherein the spacer contains: 
a first layer containing a first member having a substantially circular or elliptical cross section and extending in a first direction (Li Fig. 8(3); the horizontal members of the top layer that extends in a direction. The members further are seen to have a cylindrical filament (i.e. circular cross section)); and 
a second layer containing a second member having a substantially circular or elliptical cross section and extending in a second direction different from the first direction and disposed so as to form spacer cells by intersecting with the first member (Li Fig. 8(3); Pg6 section 2.3; the vertical members of the bottom layer extend in a different direction than the horizontal member. In the 3D plane, the vertical and horizontal members are further seen to intersect with one another. The members further are seen to have a cylindrical filament (i.e. circular cross section)); and 
and the first member and the second member are crossed and arranged without any contact point between the first member and the second member at a cross region (Li Fig. 8(3); Pg6 section 2.3; the first member is interpreted to be the horizontal members of the top layer, while the second member is seen as the bottom layer’s vertical members. Both of those members are not touching one another, however is still intersecting in a 3D plane.).
Li does not disclose the spacer contains only two layers; first member and the second member each has a wound spiral extended coil helical shape having a predetermined pitch of a predetermined radius around a central axis.
Fritzmann relates to the prior art by disclosing a mass transfer spacer, where the spacers have a helically microstructure (Fritzmann abstract) and have two layers (Fritzmann Fig. 1; spacer has only two wires crossing). Fritzmann indicates that membrane processes relies upon optimized flow conditions; and that compared to traditional net-spaces, the double helix form filament (i.e. helical) provide a mechanically stable structure that results in significant improvements of the overall mass transfer coefficient, process selectivity, and higher overall performance at equal cross flow power consumption (Fritzmann abstract; section 2.1; conclusion; Fig. 1a; the helical structure will further have a pitch and radius about its central axis, as the twisting will have a pitch and the wire will still have a radius). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Li’s separation spacers that is in a net configuration, with Fritzmann’s utilization of helically wound spacer structure that is two layers; since Fritzmann indicates that compared to traditional net-spaces, the double helix form filament (i.e. helical) provide a mechanically stable structure that results in significant improvements of the overall mass transfer coefficient, process selectivity, and higher overall performance at equal cross flow power consumption (Fritzmann abstract; section 2.1; conclusion; Fig. 1a; the helical structure will further have a pitch and radius about its central axis, as the twisting will have a pitch and the wire will still have a radius).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The water-treatment filter module according to claim 1, wherein the first member and the second member are wound along the same rotational direction (See combination supra. The combination of having the wires wound, will further appear to be in the same rotational direction depending on the orientation of the wires.).
Claim 4: The water-treatment filter module according to claim 1,wherein the first member and the second member are wound along different rotational directions (See combination supra. The combination of having the wires wound, will further appear to be in different rotational directions depending on the orientation of the wires.).
Claim 5: The water-treatment filter module according to claim 1, wherein the first member and the second member have the same radius and the same pitch (See combination supra. Li  Fig. 8(1-3); Table 2; discloses a multi-layer spacer, where the spacers have the same geometric alterations, while Fritzmann discloses that the spacers may be helically wound.).
Claim 7: The water-treatment filter module according to claim 5, wherein the radius is 100μm to 500μm (Li Table 3; D/hia is 4.5; when solving for the D (diameter); it yields a 500 micron diameter, which is 250 micron radius).
Claim 9: The water-treatment filter module according to claim 1, wherein the first member and the second member are crossed and arranged so that the plurality of passages have a diamond shape (Li Figure 8(3), top horizontal lines and bottom vertical lines when viewed in a top-down have a square shape (i.e. diamond) hole for fluid to pass through). 
Claim 11: The water-treatment filter module according to claim 1, wherein the first members and second members forming the spacer direct flow to a surface of the membrane, and because there are no contact points at a cross region, upward and downward flow occurs in the cross region without whirlpools (Li Section 2; flow patterns and spacer geometries developed a laminar boundary layer. Section 2.3; using the twisted tapes in viscous process fluids have shown that the relative heat transfer enhancements in laminar flow region are substantially greater than that in turbulent flows. Thus, the laminar flow is greater than the turbulent flow (i.e. whirlpool), as laminar flow is taking place along constant streamlines and is considered to flow in smooth paths in layers), and pressure loss is minimized (Fritzmann Fig. 8; Section 3.3; 2.1; spacer design targets a low feed side pressure losses. Thus, the design and goal of the spacers is to have less pressure loss).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL - Novel spacers for mass transfer enhancement in membrane separations) and Fritzmann et al. (NPL – Helically microstructured spacers improve mass transfer and fractionation selectivity in ultrafiltration) and further in view of Syron et al. (US2019/0217253; hereinafter “Syron”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 6; the combination of Li and Fritzmann discloses the water-treatment filter module according to claim 5 (See combination supra). The combination does not disclose wherein the pitch is 1800μm to 3000μm.
Syron relates to the prior art by disclosing a membrane for filtration of solids from liquid in the water (See Syron abstract; Pr. 1), and further discloses a hollow fibre membrane having a coil pitch that increases when under tension (Syron Pr. 1); where the pitch is between 2 and 50 times the outer diameter of the membrane (Syron Pr. 90). Furthermore, the internal diameter can range between 50 and 100 μm (Syron Pr. 10; 50*50 = 2500 μm). The curly or coiled membranes have further been shown to have improved mass transfer characteristics when compared to straight hollow fibre membranes (Syron Pr. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s helically wound spacers that are between membranes, with Syron’s utilization of a pitch in the range of 1800μm to 3000μm (Syron Pr. 10; 50*50 = 2500 μm), since a curly or coiled component of the membrane has been shown to have improved mass transfer characteristics when compared to straight hollow fibre membranes (Syron Pr. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shrivastava (NPL - Predicting the effect of membrane spacers on mass transfer) – how spacers affect membranes
Sato (WO2004/009222) – spiral membrane element having spacers with an irregular shape 
Xudong (CN102600728) – spacer element and the whirlpool effect
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779   

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779